                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




                                       )
 UNITED STATES OF AMERICA              )
                                       )        Case No. CR-18-65-GF-BM
                       Plaintiff,      )
                                       )                ORDER
 vs.                                   )
                                       )
 ROGER DEAN FISHER                     )
                                       )
                        Defendant.     )
                                       )
                                       )


The Defendant filed a Motion to the Court to allow Defense to call witnesses through

videography. The Government does not object. Therefore:

       IT IS HEREBY ORDERED that Defense Counsel may call defense witnesses

through the “zoom platform” from the Wolf Point Hospital at the Trial presently

set for January 14, 2019. Defense Counsel will coordinate this with the Clerk of

Court's office.

       DATED this 31st day of December, 2018
